Name: 2010/329/CFSP: Council Decision 2010/329/CFSP of 14Ã June 2010 amending and extending Joint Action 2007/405/CFSP on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo)
 Type: Decision
 Subject Matter: politics and public safety;  European construction;  cooperation policy;  EU finance;  Africa;  social affairs
 Date Published: 2010-06-15

 15.6.2010 EN Official Journal of the European Union L 149/11 COUNCIL DECISION 2010/329/CFSP of 14 June 2010 amending and extending Joint Action 2007/405/CFSP on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 12 June 2007, the Council adopted Joint Action 2007/405/CFSP (1) establishing a European Union police mission within the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo). (2) On 23 June 2008, the Council adopted Joint Action 2008/485/CFSP (2) amending and extending Joint Action 2007/405/CFSP until 30 June 2009. (3) On 15 June 2009, the Council adopted Joint Action 2009/466/CFSP (3) amending and extending Joint Action 2007/405/CFSP until 30 June 2010. Joint Action 2009/466/CFSP provided that the Council would establish a new financial reference amount in order to cover expenditure related to the mission for the period from 1 November 2009 to 30 June 2010, which was done with Joint Action 2009/769/CFSP (4) amending Joint Action 2007/405/CFSP. (4) On 13 April 2010, following consultation with the Congolese authorities and other parties concerned, the Political and Security Committee endorsed an extension of the mission for 3 months, namely from 1 July 2010 until 30 September 2010. (5) The mandate of the mission is being carried out in a security context that is liable to deteriorate and to undermine the objectives of the Common Foreign and Security Policy as defined in Article 24 TEU. (6) Joint Action 2007/405/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2007/405/CFSP is hereby amended as follows: 1. in Article 9(1), the following subparagraph shall be added: The financial reference amount intended to cover the expenditure related to the mission for the period from 1 July 2010 to 30 September 2010 shall be EUR 2 020 000; 2. in Article 16, the second paragraph shall be replaced by the following: It shall expire on 30 September 2010. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 June 2010. For the Council The President C. ASHTON (1) OJ L 151, 13.6.2007, p. 46. (2) OJ L 164, 25.6.2008, p. 44. (3) OJ L 151, 16.6.2009, p. 40. (4) OJ L 274, 20.10.2009, p. 45.